RESOLUCIÓN
De acuerdo con nuestra Resolución de 11 de enero de 2008, en la que convocamos a los jueces y a las juezas del Tribunal General de Justicia y a los miembros de la Con-ferencia Judicial para la Vigésima Cuarta Sesión Ordina-ria de la Conferencia Judicial a celebrarse el 14 y 15 de febrero de 2008 en el Hotel Condado Plaza, los trabajos de esta Conferencia se regirán por la agenda siguiente:

PRIMER DÍA


Sesión de la mañana

7:30 — Registro de Participantes, invitados e invitadas a la Conferencia Judicial
9:00 — Sesión de apertura de la Conferencia: Mensaje Hon. Federico Hernández Denton, Juez Presidente
9:45 — Sesión Plenaria: Proyectos de Reglas

Primer Panel: Comité Asesor Permanente de Reglas de Pro-cedimiento Civil

12:30 p.m. — Almuerzo

Sesión de la tarde

2:00 — Reanudación de la Sesión

Segundo Panel: Comité Asesor Permanente de Reglas de Procedimiento Criminal

5:00 — Cierre de los trabajos del primer día

*61
SEGUNDO DÍA


Sesión de la mañana

7:30 — Registro de Asistentes
9:00 — Reapertura de la Sesión Plenaria
9:30 — Tercer Panel: Comité Asesor Permanente de Reglas de Evidencia
12:30 p.m. — Almuerzo

Sesión de la tarde

2:00 — Reanudación de la Sesión

Talleres grupales de discusión para jueces y juezas: Academia Judicial Puertorriqueña

4:00 — Conclusiones y mensaje de clausura:
Hon. Federico Hernández Denton, Juez Presidente
5:00 — Cierre de los Trabajos de la Conferencia
Los procedimientos durante la Conferencia Judicial se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará cons-tituida la Conferencia Judicial para comenzar sus trabajos.
2. Los teléfonos celulares deberán todos los asistentes mantenerse apagados o en su modalidad silenciosa.
3. La Directora Administrativa de los Tribunales, Hon. Sonia Ivette Vélez Colón, se desempeñará como la Secreta-ria de la Conferencia Judicial y será la moderadora a cargo de presentar la agenda de los trabajos del día.
4. Podrán participar en la discusión plenaria los jueces y las juezas, los miembros de la Conferencia Judicial y los invitados e invitadas.
5. El tiempo concedido para los turnos durante la discu-sión plenaria estará limitado, conforme al número de par-ticipantes, para permitir la participación del mayor nú-mero posible de personas.
*626. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no sea pertinente a los temas de la Conferencia Judicial.
7. Comenzada la Sesión, los asistentes deberán ocupar sus asientos y mantenerse en el salón designado para la Conferencia hasta que el Juez Presidente declare un receso o levante los trabajos.
8. Los comentarios y las sugerencias que se presenten durante la Sesión Plenaria y posterior a ésta serán objeto de estudio y análisis por el Secretariado de la Conferencia Judicial, la Academia Judicial Puertorriqueña y el Tribunal Supremo.
9. La Directora del Secretariado de la Conferencia Judicial, todo el personal del Secretariado, la Secretaria del Tribunal Supremo y el Alguacil del Tribunal Supremo, al igual que cualquier otro personal que sea designado, asis-tirán al Tribunal y a los participantes de la Conferencia Judicial durante los preparativos y los trabajos.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo